Citation Nr: 1206600	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a left leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is warranted to obtain a VA examination relating to the Veteran's claim.  In this regard, the Veteran reports that, in October 1968 while serving in the Republic of Vietnam, he sustained an injury to his lower left leg when an artillery round exploded near his position and his leg was struck by flying debris.  He relates that this injury caused bruising and swelling.  He admits that he did not obtain medical attention for this injury.  He acknowledges that nothing was noticed at the time of his separation examination but states that he had a lump the size of a marble at that time that has increased in size until now it is bigger than a goose egg.  He submitted pictures in January 2008 of his left leg showing the lump on it (presumably these are current pictures).

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) & Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that the Veteran is competent to report that he sustained an injury to his left leg in service and that he has experienced symptoms he had from that injury. He is also competent to testify that he has had a lump on his leg that has increased in size. As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions). Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67 (1997).  

The Board notes that, although the Veteran submitted evidence in the form of his statements and pictures that he has a current disability, there is no medical evidence of a diagnosis of what he has.  In this regard, the Board further notes that there are VA records from an October 1989 Agent Orange Registry examination that indicate that the Veteran had a large cyst on his left lateral leg in addition to multiple lesions on other parts of his legs, arm, and back with a diagnosis of possible lipoma.  Earlier VA treatment records from July 1982 show that the Veteran had three lipomas removed from his right chest wall and left forearm.  There was no mention of a cyst or lesion on the Veteran's left leg at that time.  The earliest reported onset of these cysts was approximately 1980.

No more recent pertinent medical records have been associated with the Veteran's claims folder.  Thus, the Board finds that a remand of the Veteran's claim is necessary to accord him the opportunity to undergo an appropriate VA examination.  On examination, the examiner should first render a diagnosis of what disorder the Veteran may currently have involving his left leg.  For any such diagnosis, the examiner should opine as to whether the currently diagnosed disorder is related to the Veteran's reported in-service injury to his left leg.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination relating to his claim for service connection for residuals of a left leg injury (claimed as a lump on his left leg).  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

All necessary diagnostic tests and/or studies should be conducted prior to the examination.  After reviewing the claims file and examining the Veteran, the examiner should render a diagnosis of what, if any, current disorder the Veteran has relating to his left leg.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed left leg disorder is related to any disease or injury incurred during service (including the purported in-service injury in October 1968).  In rendering an opinion, the examiner must address the Veteran's assertions regarding a continuity of symptoms.  

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  If an opinion cannot be rendered without resorting to mere speculation, the examiner must so state and explain the reasons why (e.g., additional evidence is needed, medical principles are not sufficient, etc.).  

2.  After ensuring that the examination report is complete and adequate, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

